PER CURIAM.
*854This Court earlier dismissed Petitioner's Petition for Certiorari Review of Order stemming from Orange County Circuit Court Case Number 2015-DR-008503-O. Because it appears that Petitioner's filings are abusive, repetitive, malicious, or frivolous, Petitioner is cautioned that any further pro se filings in this Court asserting claims stemming from the identified case number may result in sanctions such as a bar on pro se filing in this Court. See State v. Spencer , 751 So.2d 47 (Fla. 1999).
ORFINGER, COHEN, and EDWARDS, JJ., concur.